      Case 1:18-cv-02852-JBW-PK Document 34 Filed 11/07/18 Page 1 of 2 PageID #: 1576



                                                                                                WWW.RIVKINRADLER.COM




PRISCILLA D. KAM
(516) 357-3341
priscilla.kam@rivki n.com




                                                           November 7, 2018


By ECF
Honorable Peggy Kuo
U.S. District Court Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 1120


RE:       Government Employees Insurance Company et al. v. A.R.A Medical Care, P.C. et al
          Docket No.: 1:18-CV-02852 (JBW)(PK)


Dear Magistrate Judge Kuo:

This firm represents Plaintiffs (collectively, “GEICO”) in the above-referenced action. We submit this joint
status report pursuant to the Court’s Order of October 30, 2018, and on behalf of GEICO and Defendants
Svetlana Khotenok a/k/a Lana Trotman, A.R.A Medical Care, P.C., Suhel Hussain Ahmed, M.D., Ahmed
Medical Care, P.C., Shaikh Jauhar Ahmed, M.D., Horizon PT Care, P.C., Hands On Physical Therapy Care,
P.C., Mohamed Hassan Ali Attya, P.T., Top Tap Acupuncture, P.C., Jubilee Star Acupuncture, P.C., Lily
Jou, L.Ac., BNL Acupuncture, P.C. and Run Hong Li, L.Ac. (collectively, “Certain Defendants”).

At this time, though GEICO and Certain Defendants have reached a settlement agreement, Defendant Suhel
Hussain Ahmed, M.D. (“Defendant Ahmed”) has failed to comply with the terms and conditions necessary
to finalize the agreement and for GEICO to file stipulations of dismissal. While Defendant Ahmed has
represented that compliance is imminent, to-date he has not fulfilled his obligations under the agreement, nor
he has proffered any excuse for his failure to timely do so.

GEICO respectfully reminds the Court that GEICO and Certain Defendants first reached a settlement in
principle in September 2018, and advised the Court as such on September 12, 2018. Since then, the Court
has granted three extensions of time for Certain Defendants to finalize the settlement agreement so that
GEICO may file stipulations of dismissal. Despite these extensions, and GEICO’s due diligence in
attempting to comply with the Court’s orders, Defendant Ahmed has failed to fulfill his obligations under the
agreement. As such, GEICO respectfully requests that, to the extent Defendant Ahmed has not fulfilled his
obligations under the agreement by Monday, November 12, 2018, the Court schedule a conference requiring

9 Thurlow Terrace               21 Main Street, Court Plaza South   477 Madison Avenue              2649 South Road
Albany, NY 12203-1005           West Wing, Suite 158                New York, NY 10022-5843         Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199   Hackensack, NJ 07601-7021           T 212.455.9555 F 212.687.9044   T 845.473.8100 F 845.473.8777
                                T 201.287.2460 F 201.489.0495
      Case 1:18-cv-02852-JBW-PK Document 34 Filed 11/07/18 Page 2 of 2 PageID #: 1577



Honorable Peggy Kuo
November 7, 2018 Page 2


Defendant Ahmed to appear in person to explain why he is unable to comply with the terms and conditions
of the agreement.

We appreciate the Court’s attention to this matter.

                                             Respectfully submitted,

                                             RIVKIN RADLER LLP
                                               Priscilla D. Kam
                                             Priscilla D. Kam (PK 1505)

Enc.


cc:     All counsel via ECF
